IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NOS. WR-79,110-15 & WR-79,110-16


EX PARTE CHRISTOPHER PATRICK O'CONNOR, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS

CAUSE NOS. 01-40604-P & 01-27442-P

		IN THE 203RD DISTRICT COURT FROM DALLAS COUNTY


Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty without a plea
agreement, was convicted of  aggravated sexual assault of a child in two cause numbers, and was
sentenced to life imprisonment in each cause.  The Eighth Court of Appeals affirmed his conviction. 
O'Connor v. State, No. 08-03-00324-CR (Tex. App.-El Paso July 15, 2004).
	Applicant contends that his trial counsel rendered ineffective assistance because he told
Applicant that he would be sentenced to twenty years' imprisonment if he pleaded guilty without a
plea agreement.  He alleges that he rejected a twenty-five year plea agreement because of counsel's
promise.
	On February 15th, 2013, an order designating issues was signed by the trial court . We remand
this application to Dallas County to allow the trial judge to complete an evidentiary investigation and
enter findings of fact and conclusions of law.
	This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be forwarded to this Court within 120 days of the date of this order.  Any extensions of time shall
be obtained from this Court.

Filed: March 20, 2013
Do not publish